DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 10786089 A to Zhou et al. (“Zhou”) (citation to machine translation, provided herewith).
As to claims 1 and 18, Zhou discloses a mattress assembly/mattress pad (see Fig 2, element 1) comprising: 
a flexible (see [0056] – “Preferably, the upper edge 231 is made of a soft material and the upper surface is provided with an arc to reduce the feeling of foreign body caused to the user.”) biosensor array provided on a layer of the mattress assembly for sensing an electrical conductivity associated with sweat emitted from an end user of the mattress assembly and producing an ionic concentration of at least one analyte (see [0055] – “Preferably, the ion concentration is mainly a group consisting of sodium ion concentration and potassium ion concentration. Preferably, in addition to the chemical sensor, the smart mattress also includes at least one additional ISFET-based second chemical sensor, wherein the ISFET of the second chemical sensor is set to monitor the liquid from the surface of the user’s skin other than the ion concentration. Other characteristics. For example, pH. The pH value can reflect the user's skin health index.”; and 
a processor connected to the flexible biosensor array for interpreting the ionic concentration of the at least one analyte (see [0041] – “According to a preferred embodiment, a sweat sensor 23 is an ISFET-based chemical sensor for measuring first data representing the concentration of sweat ions.” and [0049] – “According to a preferred embodiment, the first data of the plurality of sweat sensors 23 is acquired by the analysis module 212 in the following predetermined manner, so that the analysis module 212 analyzes it to obtain the first comparison result:[sic]”).  
As to claim 3, Zhou further discloses wherein the flexible biosensor array is stand-alone and intermediate one or more layers of the mattress assembly (see Fig 1, elements 11, 12, 13 and [0045]).  
As to claim 4, Zhou further discloses wherein the flexible biosensor array is in a mattress pad (see Fig 1 – the pad is a deformable and resilient material capable of being slept on).  
As to claim 6, Zhou further discloses wherein the flexible biosensor array is provided on a panel fabric on or in the mattress assembly (see Fig 2).  
As to claim 7, Zhou further discloses wherein the panel fabric is hydrophilic (see [0079]).  
As to claim 9, Zhou further discloses wherein the flexible biosensor array is integrated with a spacer fabric layer in the mattress assembly (see Fig 2, elements 11, 12).  
As to claim 11, Zhou further discloses wherein the mattress assembly is a smart mattress comprising additional sensors for measuring weight, movement, position, proximity, temperature, pressure, humidity, moisture, gas and optical properties associated with the end user (see [0016]).  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claims 5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of US 2010/0170042 A1 to Rose.
	As to claim 5, Zhou fails to discose wherein the flexible biosensor array is provided on a fire retardant fabric or a fire retardant nonwoven structure.  However, such mattresses were well-known as shown by Rose (see [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mattress sensors of Zhou with the fire retardant of Rose in order to achieve the predictable result of increasing the safety of the mattress.
As to claims 12-13, Zhou fails to disclose wherein the flexible biosensor array is provided on a surface of a polyurethane foam. However, Zhou states that many different types of mattress materials may be used in the construction of the device (see [0079]) and does not states that such materials are the only types that may be used. Rose provides a prior art mattress material and states that such a material is comfortable in that is provides a uniform experience across the entire surface of the mattress while providing good breathability and is viscoelastic (see [0002], [0010]). It would have been obvious to one of ordinary skill in the art to combine the sweat sensor of Zhou with the polyurethane foam mattress of Rose as such a combination would amount to a substitution of one known mattress material for another to achieve the predictable result of a mattress that is comfortable and breathable.  
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,238,222 B2 to Rao in view of Zhou.

	However, Zhou teaches how a flexible biosensor array may be integrated within bedding  for sensing an electrical conductivity associated with sweat emitted from an end user of the pillow and producing an ionic concentration of at least one analyte (see[0055]-[0056]) and a processor connected to the flexible biosensor array for interpreting the ionic concentration of the at least one analyte (see [0041], [0049]).  
	It would have been obvious to one of ordinary skill in the art to combine the pillow having a sensor and a processor with the flexible biosensor array and processor of Zhou in order the achieve the predictable result of monitoring a user’s sweat analyte concentration levels.
Allowable Subject Matter
Claims 2, 8, 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791